Citation Nr: 1734260	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  17-17 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for limitation of motion of the left knee, to include on an extraschedular basis.  

2.  Entitlement to an evaluation in excess of 20 percent for a left knee torn meniscus, to include on an extraschedular basis.  

3.  Entitlement to an evaluation in excess of 10 percent for left knee instability, to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served honorably in the Marine Corps from January 1982 to August 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In August 2014, the Board denied the Veteran's increased schedular rating claims for degenerative arthritis and a torn medial meniscus of the left knee, and granted a separate 10 percent schedular rating for lateral instability of the left knee. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In December 2014, the Court granted a Joint Motion for Partial Remand (JMPR) which stated, in relevant part, that remand was necessary for further development as well as a determination regarding the Veteran's entitlement to increased ratings on an extraschedular basis. The JMPR also provided that the Veteran abandoned his claims of entitlement to increased ratings for the aforementioned disabilities on a schedular basis. 

In March 2015 and September 2016, the Board remanded the Veteran's claims for further development, including an examination to determine whether the Veteran's genu varus or varus deformities were part of the service-connected left knee disabilities. The Board also referred this matter to the Compensation Service Director for consideration of an extraschedular rating. Accordingly, the Board finds substantial compliance with the December 2014 JMPR. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)). This matter is now again before the Board.




FINDING OF FACT

The Veteran's service-connected left knee disabilities do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

An extraschedular rating for the Veteran's service-connected left knee disabilities is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5003, 5257, 5258 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Extraschedular Ratings

The Veteran contends that he is entitled to an extraschedular rating for his service-connected left knee disabilities. VA's schedule of disability ratings is based on the average impairment in earning  capacity in civil occupations from specific injuries or combinations of injuries. 38 U.S.C. § 1155; 38 C.F.R. § 3.321(a) (2016). However, "[t]o accord justice" in the "exceptional case where the schedular evaluations are found to be inadequate," the VA Under Secretary for Benefits or the Compensation Service Director is authorized to approve an "extra-schedular evaluation for impairments that are due to service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1). The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. Id.

Whether an extraschedular rating is warranted is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying "that the steps are, in fact, elements that must be established before an extraschedular rating can be awarded"). First, the Board must determine whether the evidence "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate." Id. at 115. This obliges the Board to compare "the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. When this requirement is satisfied, the Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment or "frequent periods of hospitalization." Id. at 116 (quoting 38 C.F.R. § 3.321(b)(1)). If both these inquiries are answered in the affirmative, the Board must refer the matter to the Under Secretary for Benefits or the Compensation Service Director for the third inquiry-a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular evaluation. Id.; see generally Todd v. McDonald, 27 Vet. App. 79, 89-90 (2014); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (outlining the "elements that must be established before an extraschedular rating can be awarded"). 

In making an extraschedular determination, the Board must consider the collective impact of multiple service-connected disabilities whenever that issue is expressly raised by the claimant or reasonably raised by evidence of record. Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Cantrell v. Shulkin, 28 Vet. App. 382, 394 (2017); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). Although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, that requirement does not alter the Board's jurisdiction, which is limited only to the service-connected disorder(s) on appeal. See Yancy, 27 Vet. App. at 496 (citing DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that the Board lacks jurisdiction to make findings on issues that are not on appeal)). The Board lacks jurisdiction to consider whether an extraschedular rating is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal. Id. at 496. Here, the only service-connected disabilities on appeal before the Board are the service-connected left knee disabilities. Thus, the Board's consideration of other service-connected disabilities is limited only to their impact on the disability picture of the service-connected left knee disabilities on appeal. Id.

Per the Board's August 2014 decision, the Veteran has been diagnosed with patellofemoral chondromalacia, severe medial compartment osteoarthritis, and meniscal tears. The Board observed that in addition to "throbbing knee pain," "the knee giving out," "pseudo valgus laxity," and "effusion," these conditions produced "crepitation," "lack of coordination," "fatigability," and "medial and patellofemoral grind." The Board noted that x-ray evidence from June 2004 demonstrated that the Veteran was nearly "bone on bone in the medial compartment" and that the images read in the November 2009 VA examination revealed "subchondral sclerosis" and "marginal spurring." Based on the Board's evaluation of the Veteran's disability manifestations, he received a 10% schedular disability rating for painful motion without any compensable limitation of motion. The latter demonstrates the maximum schedular rating available for a meniscal condition. 38 C.F.R. § 4.71a, DC 5258.

The record also demonstrates the presence of genu varus and flexion contracture of the left knee. Genu varum is "a deformity in which the knees are abnormally separated and the lower extremities are bowed inwardly," DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 32d ed. at 771 (2012). Flexion contracture indicates "a condition of fixed high resistance to passive stretch of a muscle, resulting from fibrosis of the tissues supporting the muscles or the joints, or from disorders of the muscle fibers." Id. at 410. As discussed above, this case was remanded by the Court in December 2014 because the Board failed to discuss or consider whether the Veteran's genu varum and flexion contracture were contemplated by the rating schedule. 

In September 2016, the Board remanded this matter for an addendum medical opinion to consider whether the Veteran's genu varum and flexion contracture were part and parcel of the service-connected left knee disabilities. In October 2016, a VA examiner opined that the Veteran's genu varum and flexion contracture are part and parcel of the Veteran's service connected degenerative arthritis and torn medial meniscus disabilities. The examiner noted that genu varum (a varus deformity) with flexion contracture is common with knee arthritis, especially medial compartment disease. In the present case, the Veteran suffers from arthritis of the left knee (i.e., lack of cartilage) which causes a loss of height on the inside of the knee. Most commonly, the lack of height occurs in the inside or medial aspect of the knee, which causes a varus deformity of the knee. Radiological testing confirmed this in the present case. Tightening of the posterior capsule of the knee also occurs in response to the underlying arthritis and inflammatory milieu of the joint, resulting in flexion contracture, as in this present case. The examiner noted that lateral instability does not have an effect on the development or aggravation of the genu varum or flexion contracture. Lastly, the examiner opined that genu varum did not aggravate the flexion contracture, or vice versa, because that does not match the normal clinical course. 

After the Board's September 2016 remand, this matter was referred to VA's Director of Compensation Service. The Director opined that an extraschedular rating was not warranted. The Director's opinion is not a final determination of the matter. Rather, the Board must review all the evidence in rendering a final determination regarding whether the Veteran is entitled to an extraschedular rating. 

After reviewing the evidence, the Board finds that the preponderance of the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected left knee disabilities are inadequate. A comparison between the level of severity and symptomatology of the Veteran's left knee disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Veteran's symptoms of pain, weakness, fatigue, instability, effusions, and corresponding functional impairments, including difficulty walking, standing, rising from a seated position, and driving are contemplated by the applicable regulations and assigned ratings. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a (2016). Moreover, as the October 2016 examiner explained, flexion contracture and varum deformities are common with knee arthritis, especially medial compartment osteoarthritis, and are part and parcel of the Veteran's service connected degenerative arthritis and torn medial meniscus disabilities. The examiner also explained that the symptoms due to genu varum and flexion contracture are identical to those mentioned above (i.e., pain, fatigue, and weakness). In particular, the principle manifestation of flexion contracture is limitation of extension of the knee and, here, the record demonstrates noncompensable loss of range of motion. Nevertheless, due to the presence of left knee arthritis shown in x-rays, the Veteran was awarded a 10 percent rating under Diagnostic Code 5003. Thus, the presence of flexion contracture does not make the Veteran's disability picture exceptional. Similarly, the Veteran's genu varum also does not alter the disability picture because the evidence does not indicate any corresponding functional impairments not already contemplated and compensated by the assigned ratings. October 2016 VA Exam (listing pain, weakness and fatigue as symptoms of genu varum with flexion contracture); see 38 C.F.R. § 4.14 (describing the rule against pyramiding). Altogether, there is no indication that the Veteran's left knee disabilities, either individually or in combination with other service-connected disabilities, result in symptoms that fall so far outside the rating schedule as to render the current rating inadequate.
 
Furthermore, the Veteran's left knee disabilities did not result in frequent hospitalization or marked interference with employment. See 38 C.F.R. § 4.1; 38 C.F.R. § 3.321(a). Although the Veteran reported missing about 45 days of work in 2005 due to his left knee disabilities, the record shows that he was awarded a temporary 100 percent rating from May 23, 2005, to June 30, 2005, for surgical treatment and an associated period of convalescence pursuant to 38 C.F.R. § 4.30. This surgery does not constitute "frequent periods of
................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................. hospitalization" and the lack of documentation noting missed work or excessive absences beyond the period of convalescence fails to show work impairment beyond that contemplated by the assigned disability ratings. Thus, while the Veteran may have had occupational difficulties as a result of his service-connected left knee disabilities, either separately or in combination with his other service-connected disabilities, those difficulties did not result in marked interference with employment. 

In sum, this case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. For these reasons, an extraschedular rating is not warranted. 


ORDER

Entitlement to an extraschedular rating for a disability of the knee, to include on an extraschedular basis, is denied.  




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


